Citation Nr: 1708959	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-31 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disability. 

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for back disability. 

5.  Entitlement to service connection for dislocated fingers.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The appellant served in the Air National Guard from March 1989 to February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2017, the appellant withdrew his request to appear at a hearing before a member of the Board.  38 C.F.R. § 20.704(e).    


FINDING OF FACT

In March 2017, prior to promulgation of a decision, the appellant submitted a written statement expressing his intent to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In March 2017, the appellant submitted a written statement specifically expressing his intent to withdraw his hearing request and his appeal.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.
  

ORDER

The appeal concerning the issue of entitlement to service connection for a heart disability is dismissed.   

The appeal concerning the issue of entitlement to service connection for left knee disability is dismissed.

The appeal concerning the issue of entitlement to service connection for right knee disability is dismissed.  

The appeal concerning the issue of entitlement to service connection for back disability is dismissed.  

The appeal concerning the issue of entitlement to service connection for dislocated fingers is dismissed.    



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


